TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 14, 2015



                                      NO. 03-13-00585-CR


                                Trent Kendall Stanley, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order denying relief signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order denying relief. Therefore, the Court affirms the trial court’s order denying relief.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.